          Case 4:19-cv-05398-JST Document 12 Filed 09/19/19 Page 1 of 5



 1   DISABILITY RIGHTS ADVOCATES
     Thomas Zito (CA BAR NO. 304629)
 2   Sean Betouliere (CA BAR NO. 308645)
     Jessica Agatstein (CA BAR NO. 319817)
 3   Disability Rights Advocates
     2001 Center Street, Fourth Floor
 4   Berkeley, California 94704-1204
     Tel: (510) 665-8644
 5   Fax: (510) 665-8511
     Email: tzito@dralegal.org
 6
     Michael Rawson (CA BAR NO. 95868)
 7   Craig Castellanet (CA BAR NO. 176054)
     Melissa A. Morris (CA BAR NO. 233393)
 8   Public Interest Law Project
     449 15th St., Suite 301
 9   Oakland, CA 94612-06001
     Tel: (510) 891-9794
10   Fax: (510) 891-9727
     Email: mrawson@pilpca.org
11
     Attorneys for Plaintiffs
12
     BARBARA J. PARKER, City Attorney – SBN 069722
13   MARIA BEE, Chief Assistant City Attorney – SBN 167716
     DAVID A. PEREDA, Special Counsel – SBN 237982
14   KEVIN P. MCLAUGHLIN, Deputy City Attorney – SBN 251477
     One Frank H. Ogawa Plaza, 6th Floor
15   Oakland, California 94612
     Telephone: (510) 238-2961 Fax: (510) 238-6500
16   Email: kmclaughlin@oaklandcityattorney.org
17   Attorneys for Defendant City of Oakland
18
                                  UNITED STATES DISTRICT COURT
19
                                NORTHERN DISTRICT OF CALIFORNIA
20
     IAN SMITH, SUNDAY PARKER, and                       Case No. 4:19-cv-05398-JST
21   MITCH JESERICH, on behalf of themselves
     and all others similarly situated,                  STIPULATED MOTION FOR
22                                                       ADMINISTRATIVE RELIEF FROM
                    Plaintiffs,                          GENERAL ORDER 56 AND TO MODIFY
23                                                       BRIEFING SCHEDULE ON MOTION TO
     v.                                                  DISMISS; [PROPOSED] ORDER
24
     CITY OF OAKLAND, a public entity,
25
                    Defendant
26
27

28

     Smith et al. v. City of Oakland, Case No. 4:19-cv-05398-JST
     Stipulated Motion For Administrative Relief From General Order 56 And To Modify Briefing Schedule On
     Motion To Dismiss; [Proposed] Order
 1
       Case 4:19-cv-05398-JST Document 12 Filed 09/19/19 Page 2 of 5



 1   Background
 2          On August 28, 2019, Plaintiffs Ian Smith, Sunday Parker, and Mitch Jeserich filed this
 3   class-action case on behalf of themselves and all other Oakland renters with disabilities who
 4   need accessible housing. Plaintiffs allege that they and the class are discriminatorily excluded
 5   from the benefit of Defendant City of Oakland’s Rent Adjustment Program—colloquially known
 6   as “rent control”—because few if any of the more than 64,000 rental units covered by that
 7   Program are accessible. Plaintiffs also allege that the City has refused to reasonably modify its
 8   Rent Adjustment Program to prevent this discrimination, as the Americans with Disabilities Act
 9   requires. The City denies these allegations.
10          On August 30, 2019, this Court issued a “Scheduling Order For Cases Asserting Denial
11   of Right of Access Under Americans with Disabilities Act Title II & III (42 U.S.C. §§ 12131-
12   89).” ECF No. 10. This Order established the following schedule:
13
        Date                    Event                                                Governing
14                                                                                   Rule

15      8/28/2019               Complaint Filed
                                Last day for plaintiff to complete service on
16      10/28/2019                                                                   General Order
                                defendants or file motion for administrative         56; Civil L.R.7-
                                relief from deadline                                 11
17
                                Last day for parties to complete initial
18      7 Days Before Joint                                                          FRCivP 26(a);
        Site Inspection         disclosures, including defendant's disclosure re:    General Order
                                construction or alteration history of subject        56 ¶2;
19
                                premises
20                              Last day for parties and counsel to hold joint
        12/11/2019                                                                   General Order
                                inspection of premises, with or without meet-        56 ¶3,4;
21                              and-confer regarding settlement
        28 days after           Last day for parties to meet and confer in
22                                                                                   General Order
        Joint Site Inspection   person to discuss settlement                         56 ¶4;
23      42 days after           Last day for plaintiff to file "Notice of Need for
                                                                                     General Order
24      Joint Site Inspection   Mediation"                                           56 ¶7;
        7 calendar              Last day for plaintiff to file Motion for
25                                                                                   General Order
        days after mediation    Administrative Relief Requesting Case                56 ¶8; Civil L.R
26                              Management Conference                                . 7-11

27

28

     Smith et al. v. City of Oakland, Case No. 19-5398-JST
     Stipulated Motion For Administrative Relief From General Order 56 And To Modify Briefing Schedule On
     Motion To Dismiss; [Proposed] Order                                                                  1
 1
       Case 4:19-cv-05398-JST Document 12 Filed 09/19/19 Page 3 of 5



 1           The Parties have met and conferred regarding the applicability of General Order 56, and
 2   believe that an alternative schedule and procedure would be more conducive to management of
 3   this “policy and practice” putative class action, which does not relate to any alleged architectural
 4   barriers.
 5           The Parties have also met and conferred regarding modification of the briefing schedule
 6   on the City’s anticipated motion to dismiss. Based upon the complexity of the issues presented,
 7   the Parties believe that a one-week extension of the opposition and reply deadlines beyond the
 8   deadlines provided for by Civil Local Rule 7-3 is merited in this case.
 9   The Parties’ Stipulated Request
10           Pursuant to Civil Local Rule 7-11, the Parties now jointly request that the Court order as
11   follows:
12                  That the Parties be relieved of their obligations to comply with the current
13                   Scheduling Order (ECF No. 10) and General Order No. 56.
14                  That this case be assigned to the Northern District’s ADR Multi-Option Program,
15                   such that the Parties may schedule a settlement conference before a mutually-
16                   agreeable Magistrate Judge.
17                  On or before October 29, 2019: The City shall file its Motion to Dismiss
18                   Plaintiffs’ Complaint.
19                  On or before November 13, 2019: The Parties shall meet and confer as required
20                   by Rule 26(f) of the Federal Rules of Civil Procedure.
21                  On or before November 19, 2019: Plaintiffs’ Opposition to Defendant City of
22                   Oakland’s Motion to Dismiss is due.
23                  On or before November 27, 2019: The Parties shall complete the Initial
24                   Disclosures required by Rule 26(a)(1) of the Federal Rules of Civil Procedure.
25                  On or before December 3, 2019: The City’s Reply in Support of its Motion to
26                   Dismiss is due.
27                  On or before December 11, 2019 at 5:00 p.m.: The Parties will file a Joint Case
28

     Smith et al. v. City of Oakland, Case No. 19-5398-JST
     Stipulated Motion For Administrative Relief From General Order 56 And To Modify Briefing Schedule On
     Motion To Dismiss; [Proposed] Order                                                                  2
 1
       Case 4:19-cv-05398-JST Document 12 Filed 09/19/19 Page 4 of 5



 1                  Management Conference Statement providing all information required by the
 2                  Northern District’s Standing Order Regarding the Contents of Joint Case
 3                  Management Statements.
 4                 On Wednesday, December 18, 2019, at 2:00 p.m., in Courtroom 6, 2nd Floor,
 5                  1301 Clay Street, Oakland, California, or as is convenient for the Court: The
 6                  parties shall appear for a hearing on Defendant’s motion to dismiss, and for a
 7                  Case Management Conference pursuant to Rule 16 of the Federal Rules of Civil
 8                  Procedure.
 9
     Respectfully Submitted,
10

11    Dated: September 19, 2019                          DISABILITY RIGHTS ADVOCATES
12

13                                                       By: /s/ Sean Betouliere
                                                            Sean Betouliere
14

15                                                       PUBLIC INTEREST LAW PROJECT
16

17                                                       By: /s/ Mike Rawson
                                                            Mike Rawson
18
                                                         Counsel for Plaintiffs
19

20    Dated: September 19, 2019                          CITY OF OAKLAND
21
                                                         By: /s/ Kevin P. McLaughlin
22                                                           Kevin P. McLaughlin, Deputy City
                                                             Attorney
23
                                                         Counsel for Defendant City of Oakland
24

25                       ATTESTATION PURSUANT TO LOCAL RULE 5-1

26          Pursuant to Local Rule 5-1(i)(3), I attest that concurrence in the filing of this document

27   has been obtained from each of the other signatories.

28   Dated: September 19, 2019                      By: /s/ Kevin P. McLaughlin

     Smith et al. v. City of Oakland, Case No. 19-5398-JST
     Stipulated Motion For Administrative Relief From General Order 56 And To Modify Briefing Schedule On
     Motion To Dismiss; [Proposed] Order                                                                  3
 1
       Case 4:19-cv-05398-JST Document 12 Filed 09/19/19 Page 5 of 5



 1                                        [PROPOSED] ORDER
 2

 3
     PURSUANT TO THE ABOVE STIPULATION, IT IS SO ORDERED.
 4

 5

 6

 7
      Dated:                                             By:
 8                                                             The Honorable Jon S. Tigar
                                                               United States District Court
 9                                                             Northern District of California
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     Smith et al. v. City of Oakland, Case No. 19-5398-JST
     Stipulated Motion For Administrative Relief From General Order 56 And To Modify Briefing Schedule On
     Motion To Dismiss; [Proposed] Order                                                                  4
 1
